NUMBER 13-12-00669-CR

                              COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


BONNIE M. JAMERSON,                                                       Appellant,


                                          v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 432nd District Court
                         of Tarrant County, Texas.


                         MEMORANDUM OPINION

      Before Chief Justice Valdez and Justices Garza and Perkes
            Memorandum Opinion by Chief Justice Valdez
      By three issues, which we address as two, appellant, Bonnie M. Jamerson,

challenges her conviction for the state-jail felony offense of securing execution of a

document by deception. See TEX. PENAL CODE ANN. § 32.46 (West 2011). By her first

issue, appellant argues that the evidence was insufficient to support the conviction. By

her second issue, appellant contends that the trial court violated her sixth amendment
confrontation clause rights by admitting an allegedly deceptive financial statement when

the employee that prepared the document did not testify and was not available for

cross-examination. We affirm.1

                                          I.      BACKGROUND

        Appellant was indicted for the felony offense of securing execution of a document

by deception. See id. At a bench trial, the State alleged that appellant intentionally

failed to report income to the Arlington Housing Authority.                      The State introduced

evidence that appellant was enrolled in the Arlington Housing Authority’s Section Eight

Housing Assistance Program. The State introduced two annual reexamination forms

from October 14, 2004 and October 12, 2005.2 In the sections on these forms requiring

her to report her income, appellant only listed social security payments she received.

The State’s witness, James Weddle, an employee coordinator with the Arlington

Housing Authority, testified that the reexamination form is an application filed by those

enrolled in the program and used by the department to determine the applicant’s

eligibility for the housing assistance program. The reexamination form was signed by

appellant and Amber Sluder.                    Weddle testified that Amber Sluder was the

representative who, per department policy, reviewed the form with appellant while she

filled it out. He testified that department employees read the forms and give examples

to applicants but that “primarily, the families will complete the applications.” Weddle

testified that he had no personal knowledge of appellant’s application.


        1
          This case is before this Court on transfer from the Second Court of Appeals in Fort Worth
pursuant to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West
2005).
        2
           The trial court overruled appellant’s trial counsel’s hearsay and confrontation clause objections
to the introduction of these documents.

                                                      2
      Next, the State called Linda Cooper, human resource director with the YMCA in

Arlington. The prosecutor approached Cooper and presented her YMCA records and

W-2 tax forms admitted into evidence as Exhibit Six. The forms indicated that appellant

earned $9,769.33 in 2004, $272.50 in 2005, and $8,228.08 in 2006 as an employee at

the YMCA.     On cross-examination, Cooper admitted that she had no personal

knowledge of appellant’s employment at the YMCA.

      The State then called Agent Rolando Melendez of the federal Department of

Housing and Urban Development (HUD). Melendez testified that he was charged with

investigating appellant’s case after Weddle referred it to him.     He stated that he

reviewed appellant’s documents filed with the Arlington Housing Authority and

interviewed appellant. Melendez identified appellant as the person he interviewed. The

following exchange occurred between the prosecutor and Melendez:


      Q:     [Prosecutor]: So did you begin to inquire of her about her
             unreported income that she had received from the YMCA of
             Arlington?

      A:     Yes, ma'am.

      Q:      And did that specifically include the years of 2004, 2005 and 2006?

      A:     Yes, ma'am.

      [Trial court overrules defense counsel’s hearsay objection]

      ....

      Q:     [Prosecutor] Did she admit to you that she had worked at the
             YMCA of Arlington during those years?

      A:     Yes, ma'am.




                                           3
         Q:     And did she also admit that she knew she was to have reported
                that income on her applications for assistance and yet she failed to
                do that?

         A:     Yes, ma'am.

         Q:     But did she also tell you she believed she had a reason—

         ....

         Q.     [Prosecutor] Did she say anything further regarding her failure to
                report that income on the assistance documents?

         A:     Yes, ma'am.

         Q:     What was it that she said?

         A:     She said the reason for not reporting the income is—was she had a
                lot of medical bills.

         At the close of evidence, the trial court found appellant guilty, sentenced her to

180 days in the State Jail Division of the Texas Department of Criminal Justice,

probated for a period of five years, and ordered her to pay restitution in the amount of

$5,350. This appeal ensued.

                                     II.     SUFFICIENCY

    Appellant complains that the evidence was insufficient to support her conviction.

   A. Standard of Review

         When reviewing a case for sufficiency of the evidence, we view all of the

evidence in the light most favorable to the verdict and determine whether any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.     Winfrey v. State, 323 S.W.3d 875, 878–79 (Tex. Crim. App. 2010) (citing

Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Accordingly, “we ‘determine whether

the necessary inferences are reasonable based upon the combined and cumulative



                                              4
force of all the evidence when viewed in the light most favorable to the verdict.’” Id. at

879 (quoting Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007). “We must

therefore determine whether the evidence presented to the jury, viewed in the light most

favorable to the verdict, proves beyond a reasonable doubt that appellant” committed

the crime for which the jury found him guilty. Id. “It is the obligation and responsibility of

appellate courts ‘to ensure that the evidence presented actually supports a conclusion

that the defendant committed the crime that was charged.’” Id. at 882 (quoting Williams

v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007)). However, we give deference to

the responsibility of the fact-finder “to fairly resolve conflicts in testimony, to weigh the

evidence, and to draw reasonable inferences.” Hooper v. State, 214 S.W.3d 9, 16–17

(Tex. Crim. App. 2007)).

       We measure the sufficiency of the evidence by the elements of the offense as

defined by a hypothetically correct jury charge. Coleman v. State, 131 S.W.3d 303, 314

(Tex. App.—Corpus Christi 2004, pet. ref’d) (citing Malik v. State, 953 S.W.2d 234, 240

(Tex. Crim. App. 1997)). The hypothetically correct jury charge is one that “accurately

sets out the law, is authorized by the indictment, does not unnecessarily increase the

State's burden of proof or unnecessarily restrict the State's theories of liability, and

adequately describes the particular offense for which the defendant was tried.” Malik,
953 S.W.2d at 240.

       When conducting a sufficiency review, we consider all evidence in the record of

the trial, whether it was admissible or inadmissible. Powell v. State, 194 S.W.3d 503,

507 (Tex. Crim. App. 2006) (“[A] reviewing court is permitted to consider all evidence in

the trial court record, whether admissible or inadmissible, when making a legal-



                                              5
sufficiency determination.”); Conner v. State, 67 S.W.3d 192, 197 (Tex. Crim. App.

2001) (“When conducting a sufficiency review, we consider all the evidence admitted,

whether proper or improper.”).

   B. Applicable Law and Analysis

       To obtain a conviction, the State was required to prove that appellant, by

deception, with intent to defraud or harm any person, caused another to sign or execute

any document affecting property or service or the pecuniary interest of any person. See

TEX. PENAL CODE ANN. § 32.46.

       Here, the State presented documentary evidence that appellant completed a

reexamination form, which the department of housing used to determine that she was

eligible for the housing assistance it provided her, and failed to report income earned

from her employment at the YMCA. Appellant’s signature appeared on the form along

with an explanation that she was required to notify the housing authority of any changes

in rent or income. Furthermore, the State elicited testimony from HUD Agent Melendez

that appellant stated that she knew she had to report her income but did not do so

because “she had a lot of medical bills.” While appellant argues that the evidence was

insufficient to identify her as the person who filled out the reexamination forms,

Melendez specifically identified appellant at trial and testified that she admitted to failing

to report income. Melendez’s testimony was therefore sufficient to identify appellant

and prove appellant’s intent to defraud.

       Appellant further argues that the evidence was insufficient because no one with

personal knowledge of the contents of the documents admitted testified at trial and

because Melendez’s testimony was hearsay. However, regardless of the admissibility



                                              6
of this evidence at trial, we must consider it in our review of the sufficiency of the

evidence.3 See Powell, 194 S.W.3d at 507; Conner, 67 S.W.3d at 197. And to the

extent appellant’s assertions that the evidence is hearsay and is not derived from

personal knowledge can be construed as an argument regarding the credibility of the

witnesses and weight of the evidence, it was the duty of the trial court to make these

factual determinations, and we cannot replace its judgment with our own. See Hooper,
214 S.W.3d at 13. Accordingly, viewing the evidence in the light most favorable to the

verdict, we find that the inconsistency between the interview document and the

paystubs, as well as the testimony that appellant admitted to committing the crime,

comprise legally sufficient evidence to support the verdict. See Winfrey, 323 S.W.3d at

878–79.

        We overrule appellant’s issues regarding the sufficiency of the evidence.4

                                  III.    CONFRONTATION CLAUSE

        Appellant contends that the admission of the reexamination forms in Exhibit One

violated her sixth amendment confrontation clause rights because the housing authority

employee who signed the documents, Sluder, was unavailable for cross-examination.

        A. Applicable Law

        “In all criminal prosecutions, the accused shall enjoy the right . . . to be

confronted with the witnesses against him[.]” U.S. CONST. amend. VI. A testimonial

hearsay statement may be admitted into evidence only if the witness is unavailable and


        3
          Furthermore, the trial court overruled all objections made to this evidence. On appeal, Appellant
does not challenge the trial court’s ruling on appellant’s hearsay objection to Melendez’s testimony, and
we find, later in this opinion, that the admission of the reexamination forms did not violate appellant’s
confrontation clause rights.
        4
          Appellant also argues, in a third issue, that the trial court erred by denying her motion for
directed verdict because the evidence was insufficient.

                                                    7
the defendant had a prior opportunity to cross-examine the declarant.           Crawford v.

Washington, 541 U.S. 36, 68–69 (2004); see also Bullcoming v. New Mexico, 131 S. Ct.
2705, 2710 (2011) (holding that the Confrontation Clause prohibits the introduction of a

testimonial forensic laboratory test report through the in-court testimony of a scientist

who neither performed nor observed the test reported).              However, “[t]he Sixth

Amendment does not bar the admission of non-testimonial hearsay.” Sanchez v. State,

354 S.W.3d 476, 485 (Tex. Crim. App. 2011) (citing Michigan v. Bryant, 131 S. Ct.
1143, 1153 (2011)). And only those portions of otherwise admissible documents that

contain testimonial statements are inadmissible. Smith v. State, 297 S.W.3d 260, 276

(Tex. Crim. App. 2009).

       “Generally, a hearsay statement is testimonial ‘when the surrounding

circumstances objectively indicate that the primary purpose of the interview or

interrogation is to establish or prove past events potentially relevant to later criminal

prosecution.’”   De La Paz v. State, 273 S.W.3d 671, 680 (Tex. Crim. App. 2008)

(quoting Davis v. Washington, 547 U.S. 813, 822–23 (2006)); see also Melendez-Diaz

v. Mass, 557 U.S. 305, 329 (2009) (finding that the confrontation clause does apply to

analysis of test results). Furthermore, Texas courts have recognized the distinction

between “a factual description of specific observations or events that is akin to

testimony” and “official records that set out a sterile and routine recitation of an official

finding or unambiguous factual matter such as a judgment of conviction or a bare-bones

disciplinary finding,” which are not considered testimonial. Id.; see Segundo v. State,

270 S.W.3d 79, 106–07 (Tex. Crim. App. 2008) (holding that “language that does not

contain any such testimonial statements, narratives of specific events, or written



                                             8
observations” is non-testimonial); Russeau v. State, 171 S.W.3d 871, 880 (Tex. Crim.

App. 2005) (holding that specific incident reports written by corrections officers

graphically documenting their detailed observations of the defendant's numerous

disciplinary offenses were testimonial and inadmissible).                  Additionally, “‘boilerplate’

language that does not contain any such testimonial statements, narratives of specific

events, or written observations is admissible.” Smith, 297 S.W.3d at 276; see also

Segundo, 270 S.W.3d at 106–07.

        B. Discussion

        Appellant argues that the admission of the reexamination forms violated her

confrontation clause rights.5 However, appellant does not explain and cites no law

supporting that the forms were testimonial, as they must have been for their admission

to constitute a violation of her confrontation clause rights. See Sanchez, 354 S.W.3d at

485. Instead, we find that these forms were non-testimonial because they contained

unambiguous recordings of facts and were not prepared in anticipation of prosecution.

See Smith, 297 S.W.3d at 276; De La Paz, 273 S.W.3d at 680.

        Here, we note that the only statement Sluder, the unavailable witness, made on

the reexamination forms is her signature at the end of the form filled out by appellant;

this is therefore the only evidence on the forms which could potentially be inadmissible




        5
           Appellant argues that the admission of the document violates her confrontation clause rights
because it does not fall within a firmly rooted hearsay exception. Furthermore, the State alleges that “the
exhibit was admitted for a limited purpose, as a self-authenticating business record only.” However, while
the trial court admitted the document under the business record exception to the hearsay rule, see TEX.
R. EVID. 803(6), documents admitted under hearsay exceptions can still violate a defendant’s
confrontation clause rights. See Smith, 297 S.W.3d at 276. Therefore, whether the document was
properly admitted under this exception is not relevant to our confrontation clause analysis. See id.


                                                    9
based on a confrontation clause violation.6 See Smith, 297 S.W.3d at 276. Sluder’s

statement is not similar to the statements on reports held to be testimonial in previous

case law as it is merely a signature on a form filled out by appellant, rather than

observations of an incident or analysis of testing made by an unavailable witness;

Exhibit One, therefore, contained a non-testimonial, unambiguous, objective signature

attesting to a representative’s presence when a form was filled out, rather than the

interpretation of what occurred during an incident or expert analysis. See Bullcoming,
131 S. Ct. at 2710; Smith, 297 S.W.3d at 276; Russeau, 171 S.W.3d at 880.

        Furthemore, the forms were not created to establish or prove past events

potentially relevant to later criminal prosecution. See De La Paz, 273 S.W.3d at 680.

The statements on the forms were not given to the police, and there was no criminal

activity alleged or being investigated at the time they were made. Furthermore, Weddle

testified that the reexamination forms were created so that the agency could determine

appellant’s eligibility for the assistance program and were not prepared in anticipation of

prosecution. See id.

        Accordingly, we find that the reexamination forms and Sluder’s signature

thereon, were non-testimonial and that, therefore, the trial court did not violate

appellant’s confrontation clause rights by admitting them. See De La Paz, 273 S.W.3d

at 680; Smith, 297 S.W.3d at 276.

        Moreover, even if the trial court’s admission of Sluder’s signature was error, it

was harmless. Appellant alleges constitutional error.                 As such, to conclude the error

was harmless, we must determine beyond a reasonable doubt that it did not contribute

        6
           Even if the entire document had been filled out by Sluder, we would still find that all statements
on the form were non-testimonial as they were unambiguous factual recordings that were not prepared in
anticipation of prosecution. See Smith, 297 S.W.3d at 276; De La Paz, 273 S.W.3d at 680.

                                                    10
to the conviction or punishment. See TEX. R. APP. P. 44.2. Here, a federal agent

testified that appellant admitted that she intentionally failed to report income on her

reexamination form because she needed money to pay hospital bills. Therefore, in this

case, there was other strong evidence indicating that appellant intentionally caused the

execution of a document by deception, and the admission of the signature of the

unavailable witness on the reexamination form was harmless beyond a reasonable

doubt. See TEX. R. APP. P. 44.2; Scott v. State, 227 S.W.3d 670, 690–91 (Tex. Crim.

App. 2007) (reasoning that the following factors are relevant to a harm analysis for

constitutional error: “1) how important was the out-of-court statement to the State's

case; 2) whether the out-of-court statement was cumulative of other evidence; 3) the

presence or absence of evidence corroborating or contradicting the out-of-court

statement on material points; and 4) the overall strength of the prosecution's case”).

       We overrule appellant’s confrontation clause issue.

                                   IV.    CONCLUSION

       We affirm the trial court’s judgment.

                                                    __________________
                                                    ROGELIO VALDEZ
                                                    Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of September, 2013.




                                               11